SULLIVAN, Chief Judge
(dissenting):
I disagree with the holding of the majority opinion and its reliance on the Court of Military Review’s decisions in this case: United States v. Jordan, 35 MJ 856 (1992); United States v. Jordan, (June 30, 1987) (unpublished). The Supreme Court remanded appellant’s case to our Court “for further consideration in light of Minnick v. Mississippi, 498 U.S. 146,” 111 S.Ct. 486, 112 L.Ed.2d 489 (1990). Jordan v. United States, 498 U.S. 1009, 111 S.Ct. 575, 112 L.Ed.2d 580 (1990). We then remanded it to the Court of Military Review for the same purpose. United States v. Jordan, 32 MJ 376 (1991). Restatement by the Court of Military Review of its initial decision that appellant never asserted his Fifth Amendment right to counsel is unresponsive to this remand. After all, Minnick v. Mississippi, 498 U.S. 146, 111 S.Ct. 486, 112 L.Ed.2d 489 (1990), is a decision which addresses whether the police may interrogate a suspect in custody outside the presence of counsel after he has exercised his Fifth Amendment right to counsel and briefly consulted that counsel. Cf. Patterson v. Illinois, 487 U.S. 285, 290-92, 108 S.Ct. 2389, 2390-92, 101 L.Ed.2d 261, 272-*34972 (1988) (Supreme Court recognized suspect never exercised right to counsel).
The Court of Military Review’s regressive approach to a Supreme Court remand is reminiscent of another military case remanded by the Supreme Court to this Court for reconsideration. See United. States v. Goodson, 18 MJ 243 (CMA 1984), cert. granted and decision vacated, 471 U.S. 1063, 105 S.Ct. 2129, 85 L.Ed.2d 493 (1985), remanded, 22 MJ 22 (CMA 1986) (decision below reversed). There, this Court initially concluded that a suspect’s request for counsel made prior to commencement of interrogation but while in custody did not bring Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), into play. In our second decision on remand, however, we discarded our earlier holding to the extent that it ignored an “anticipatory” invocation of counsel by a suspect in custody. See McNeil v. Wisconsin, 501 U.S. 171, n. 3, 111 S.Ct. 2204, 2211 n.3, 115 L.Ed.2d 158 (1991).
Turning to the present case, I note that a joint and continuous investigation of appellant for Petty Officer Swafford’s murder had begun in April 1985, involving both Special Agent Cashman of the Naval Investigative Service and Detective Griggs of the Chesapeake Police Department. Moreover, appellant was placed in pretrial confinement for this offense by military authorities on July 28, 1985. Finally, I note that RCM 305(e), Manual for Courts-Martial, United States, 1984, provides:
(e) Advice to the accused upon confinement. Each person confined shall be promptly informed of:
(1) The nature of the offenses for which held;
(2) The right to remain silent and that any statement made by the person may be used against the person;
(3) The right to retain civilian counsel at no expense to the United States, and the right to request assignment of military counsel; and
(4) The procedures by which pretrial confinement will be reviewed.
(f) Military counsel. If requested by the prisoner, military counsel shall be provided to the prisoner before the initial review under subsection (1) of this rule. Counsel may be assigned for the limited purpose of representing the accused only during the pretrial confinement proceedings before charges are referred. If assignment is made for this limited purpose, the prisoner shall be so informed. Unless otherwise provided by regulations of the Secretary concerned, a prisoner does not have a right under this rule to have military counsel of the prisoner’s own selection,
(Emphasis added.)
This Court made the following statement of facts concerning what happened next:
On July 28, appellant was ordered into pretrial confinement by military authorities. In the afternoon of July 30, Lieutenant Stephen A. Stallings, JAGC, USN, received notification that he had been appointed appellant’s defense counsel. He met with appellant in the brig the next morning, July 31, for approximately 2 hours. He had already been informed that the civilian authorities might be taking jurisdiction in the case.
While Lieutenant Stallings was talking with appellant, Detective Griggs arrived at the brig with a Chesapeake warrant for appellant’s arrest. After Stallings departed—he was unaware of Griggs’ presence at the brig—the military authorities released appellant into Griggs’ custody. Griggs knew appellant had a military attorney, but believed “that his military attorney had no authority off the military base once ... [Griggs] served those papers on” appellant. Military charges were not, at that time, preferred against appellant.
The same day, July 31, Griggs took appellant to Chesapeake police headquarters, where he advised him of his rights to remain silent and to counsel under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and the Fifth Amendment to the United States Constitution. Appellant waived his *350rights and agreed to talk to Griggs without counsel present. Neither Griggs nor appellant mentioned Lieutenant Stallings.
Thereafter, Griggs interrogated appellant in a tape-recorded interview; the content of the interview was transcribed, and appellant swore under oath that it was a true statement. In this statement, appellant made [certain] admissions____
29 MJ 177, 181-82 (CMA 1989).
In my opinion, this record shows that appellant asserted his Fifth Amendment right to counsel while in custody but prior to actual interrogation. See United States v. Goodson, supra. Detective Griggs thus violated Minnick v. Mississippi, supra, when he interrogated appellant outside the presence of Lieutenant Stallings, his assigned military defense counsel. See generally W. LaFave and J. Israel, Criminal Procedure § 6.9(e) at 531-33 (1984).
It is not disputed in this case that appellant, when taken into custody for this murder offense, was apprised of his right to counsel. Moreover, counsel was assigned to him subsequent to this rights’ advisement. He also formed an attorney-client relationship with this defense counsel and engaged in a 2-hour consultation with him about this offense. See United States v. Porter, 764 F.2d 1, 6 (1st Cir.1985) (suspect in custody asserted his right to counsel by making two phone calls to his attorney); cf. Delap v. Dugger, 890 F.2d 285, 291 (11th Cir.1989) (suspect only said lawyer represented him on another matter). Finally, Detective Griggs was fully apprised of this consultation and relationship as to this offense but disregarded it as irrelevant because of counsel’s military status. Id.; cf. Wernert v. Arn, 819 F.2d 613, 616 (6th Cir.1987) (police not apprised of phone call attempting to contact her attorney).
In Miranda, the Supreme Court stated: Prior to any questioning, the person must be warned that he has a right to remain silent, that any statement he does make may be used as evidence against him, and that he has a right to the presence of an attorney, either retained or appointed. The defendant may waive effectuation of these rights, provided the waiver is made voluntarily, knowingly and intelligently. If however, he indicates in any manner and at any stage of the process that he wishes to consult with an attorney before speaking there can be no questioning.
384 U.S. at 444, 86 S.Ct. at 1612, 16 L.Ed.2d 694 (emphasis added). See Smith v. Illinois, 469 U.S. 91, 105 S.Ct. 490, 83 L.Ed.2d 488 (1984). Furthermore, in Edwards, the Supreme Court unequivocally held that once the accused requests counsel, all questioning must stop and he may not be approached for further interrogation “until counsel has been made available to him.” 451 U.S. at 484-85, 101 S.Ct. at 1884-85. Finally, in Minnick, a decision released after our initial opinion in this case, the Supreme Court “deeline[d] to remove protection from police-initiated questioning based on isolated consultations with counsel who is absent when the interrogation resumes.” 498 U.S. at 154, 111 S.Ct. at 491.
The key to this case for me is Minnick v. Mississippi, supra. For the first time the Supreme Court held that the police may not reinitiate interrogation outside the presence of counsel after a suspect has asserted his Fifth Amendment right to counsel and briefly consulted with counsel. See McNeil v. Wisconsin, 501 U.S. at —. Ill S.Ct. at 2208. This is the law even if the suspect is again advised of his rights and waives them. Although Minnick v. Mississippi, supra, was not decided at the time of my earlier opinion in this case, it is a bright-line rule which I cannot now ignore.
Accordingly, absent a determination of harmless error, see Arizona v. Fulminante, 499 U.S. 279, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991), I would order a rehearing.